DETAILED ACTION
Claims 1-4 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (WO 2016/035289, with citations to US 2017/0125806) in view of Takahata (US 2014/0186702).
Regarding independent claim 1, Wang teaches a negative electrode for a non-aqueous electrolyte secondary battery and to a non-aqueous electrolyte secondary battery (e.g. ¶¶ 0001, 54-55, and 59), reading on “negative electrode for a nonaqueous electrolyte secondary battery,” said negative electrode comprising:
(1)	a negative-electrode current collector (e.g. item 11, see e.g. ¶¶ 0012, 22-23, 34, and 40-41 plus e.g. Figures 1-2), reading on “a negative electrode collector;” and,
(2)	a negative electrode mixture layer (e.g. item 12) formed on said negative electrode current collector (e.g. Id), reading on “a negative electrode mixture layer formed on the negative electrode collector,” wherein said negative electrode mixture layer includes a plurality of regions containing a different amount of SiOx, namely, a different ratio of graphite to SiOx, in the thickness direction of the layer (e.g. ¶¶ 0034-41 plus e.g. Figures 1-2), said plurality of regions including:
(2a)	a first region (e.g. item 12a) as a layer outermost away from said negative-electrode current collector, said first region composed of graphite and SiOx, wherein 0.8 ≤ x ≤ 1.5, in a mixing ratio thereof preferably 99:1 to 60:40 by weight ratio (e.g. ¶¶ 0030 and 35 plus e.g. Figures 1-2), reading on “a first mixture layer primarily composed of a graphite…” and “the first mixture layer is disposed at a surface side of the negative electrode mixture layer;” and,
(2b)	a second region (e.g. item 12b) as a layer adjacent to said negative-electrode current collector, said second region, said second region composed of graphite and SiOx, wherein 0.8 ≤ x ≤ 1.5, in a mixing ratio thereof preferably 100:0 to >90:<10 by weight ratio (e.g. ¶¶ 0030 and 36 plus e.g. Figures 1-2), reading on “the negative electrode mixture layer includes … a second mixture layer primarily composed of a graphite coated with no amorphous carbon” and “the second mixture layer is disposed at a side of the negative electrode collector.”

Wang teaches said first region as said layer outermost away from said negative-electrode current collector (e.g. supra), meaning it is closest to the nonaqueous electrolyte of said nonaqueous electrolyte secondary battery, and further teaches said first region is composed of graphite and SiOx, wherein 0.8 ≤ x ≤ 1 (e.g. supra), wherein said graphite may be a natural graphite (e.g. ¶0027), but does not expressly teach said graphite is “graphite coated with an amorphous carbon,” wherein “the negative electrode mixture layer includes a first mixture layer primarily composed of a graphite coated with an amorphous carbon.”
However, Takahata teaches a lithium-ion secondary battery (e.g. ¶0017), wherein performance of natural graphite as a negative electrode active material in a lithium-ion secondary batteries may be improved by coating natural graphite with an amorphous carbon film, wherein said amorphous carbon film prevents side reactions between the electrolyte solution and the natural graphite (e.g. ¶¶ 0061, 66-67, and 124).
As a result, it would have been obvious to substitute the natural graphite coated with an amorphous coating of Takahata for the natural graphite of the first region in the negative electrode of Wang, wherein said first region is adjacent to said nonaqueous electrolyte, since Takahata teaches said natural graphite coated with an amorphous coating reduces side reactions between said graphite and the electrolyte solutionf.
Wang as modified reading on the limitations “graphite coated with an amorphous carbon,” wherein “the negative electrode mixture layer includes a first mixture layer primarily composed of a graphite coated with an amorphous carbon.”
Regarding claim 2, Wang as modified teaches the negative electrode or claim 1, wherein Wang teaches said first region may have a thickness equal to 40% of the total thickness of said negative electrode mixture layer and said second region may have a thickness equal to 40% of the thickness of said negative electrode mixture layer (e.g. ¶0034), so a ratio in thickness of said first region to said second region may be 50:50, within the claimed range, reading on the limitation “a ratio in thickness of the first mixture layer to the second mixture layer is 30:70 to 70:30,” see also e.g. MPEP § 2144.05(I).
Regarding claim 3, Wang as modified teaches the negative electrode or claim 1, wherein Wang teaches said first region contains graphite and SiOx, wherein 0.8 ≤ x ≤ 1.5, in a mixing ratio thereof preferably 99:1 to 60:40 by weight ratio plus said second region contains graphite and SiOx, wherein 0.8 ≤ x ≤ 1.5, in a mixing ratio thereof preferably 100:0 to >90:<10 by weight ratio (e.g. supra), said stoichiometric amount of oxygen overlapping the claimed range, reading on “the first mixture layer and the second mixture layer contain a silicon oxide represented by SiOX (0.5 ≤ X ≤ 1.36),” see also e.g. MPEP § 2144.05(I).

Regarding independent claim 4, Wang and Takahata are applied as provided supra.
Still regarding independent claim 4, Wang teaches said non-aqueous electrolyte secondary battery (e.g. supra), reading on “nonaqueous electrolyte secondary battery,” said battery comprising:
(2)	a positive electrode (e.g. ¶¶ 0013, 15-20, 52, and 59), reading on “a positive electrode;” and,
(3)	a nonaqueous electrolyte solution (e.g. ¶¶ 0001, 15, 43-47, and 57), reading on “a nonaqueous electrolyte.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723